AGREEMENT
 
THIS AGREEMENT (this “Agreement”) is made and entered into as of the 24 day of
August, 2009, by and among Amerex Group, Inc. (“Group”), a Delaware corporation,
Amerex Companies, Inc., an Oklahoma corporation (“Amerex”), and Waste Express,
Inc. (“Waste Express”) (Group, Amerex and Waste Express, collectively, the
“Company”), and CAMOFI Master, LDC, a Cayman Islands limited duration company
(“Lender”), and WES&A Holdings, LLC, a Missouri limited liability company, as
designee of Lender.


WITNESSETH:
 
WHEREAS, Lender and Amerex are parties to a Securities Purchase Agreement, dated
as of November 21, 2005 (as further amended, modified or supplemented from time
to time, the “Purchase Agreement”), pursuant to which Amerex originally issued
10% Senior Secured Convertible Notes due November 21, 2007 (the “Notes”), to
Lender in the aggregate principal amount of $6,000,000; and
 
WHEREAS, pursuant to a series of letter agreements executed between December 19,
2007, and September 9, 2008, between the Company and Lender, (i) the maturity
date of the Notes was extended from November 21, 2007, to November 21, 2010, and
the interest rate on the Notes was increased from 10% to 12%; (ii) Amerex issued
to Lender a new promissory note in the aggregate principal amount of $5,141.648
(the “New Note”) and; (iii) Amerex issued and continues to issue to Lender
additional promissory notes substantially identical to the Notes (the
“Additional Notes”) representing additional monies loaned to the Company by
Lender for operating expenses and certain interest payments due under the Notes
and New Note; and
 
WHEREAS, on August 31, 2006, Amerex entered into an agreement with Lender for a
line of credit of $1,500,000 (the “LOC”), which was subsequently increased to a
maximum borrowing amount of $1,925,301; and
 
WHEREAS, Waste Express executed and delivered to Lender a Subsidiary Guarantee,
dated November 21, 2005 (as further amended, modified or supplemented from time
to time, the “Guaranty”), unconditionally and irrevocably guaranteeing to Lender
complete payment and performance by Amerex when due of all obligations and
indebtedness to Lender; and
 
WHEREAS, Amerex executed in favor of Lender a Security Agreement dated November
21, 2005 (as further amended, modified or supplemented from time to time, the
“Security Agreement”), granting Lender a security interest in certain
collateral, including but not limited to goods, machinery, equipment, vehicles,
rolling stock, inventory, contract rights, accounts and general intangibles,
whether now owned or after-acquired, wherever situated, and all proceeds,
products or accounts thereof (the “Personal Property”), including all of
Amerex’s interest in 100% of the issued and outstanding common stock of Waste
Express (the “Stock”), to secure all of the Company’s obligations under the
Notes, New Note, Additional Notes and any other instruments, agreements or other
documents executed or delivered in connection therewith, including any
amendments, modifications or extensions (the “Indebtedness”); and


 
 

--------------------------------------------------------------------------------

 


WHEREAS, Amerex has executed in favor of Lender a Texas Deed of Trust, Security
Agreement and Fixture Filing dated November 22, 2005, and recorded in Harrison
County, Texas, on December 20, 2005, in Book OR, Vol. 3251, Page 100 (the “Deed
of Trust”), which grants Lender a first lien on certain land and improvements
located in Leigh, Texas, of which Amerex is owner of record and more
particularly described in the form of Special Warranty Deed on Exhibit A2
attached hereto  (the “Texas Real Estate”), to secure payment of the
Indebtedness; and


WHEREAS, Amerex is the owner of record of certain land and improvements located
in Pryor, Oklahoma, and more particularly described in the form of Special
Warranty Deed on Exhibit A3 attached hereto (the “Oklahoma Real Estate”), and
certain land and improvements located in Kansas City, Missouri and more
particularly described in the form of Special Warranty Deed on Exhibit A1
attached hereto (the “Missouri Real Estate” and together with the Oklahoma Real
Estate and the Texas Real Estate, collectively the “Real Estate”); and


WHEREAS, the Purchase Agreement, the Notes, New Note, Additional Notes, LOC,
Guarantee, Security Agreement, Deed of Trust, and all other agreements,
documents and instruments heretofore, now or hereafter executed in connection
therewith are hereinafter collectively referred to as the “Loan Documents”); and


WHEREAS, the amount due and owing to Lender under the Loan Documents as of
August 7, 2009 is approximately $27,891,959; and


WHEREAS, one or more material defaults now exist under the terms of the Loan
Documents, including, without limitation, the Company’s failure to pay amounts
currently due and owing; and


WHEREAS, the Company acknowledges that Lender has no further commitment or
obligation to make any additional loans, advances or other credit accommodations
to the Company under any of the Loan Documents and that Lender is entitled to
immediately exercise all of its rights and remedies under the Loan Documents,
and as otherwise provided by law, which rights and remedies include, but are not
limited to, foreclosing their security interests in and/or liens on any or all
of the Personal Property, Stock and the Real Estate (collectively, the
“Property”); and


WHEREAS, the Company is unable and/or unwilling to cure said defaults and Lender
is left to pursue its various remedies available to it under the Loan Documents;
and


WHEREAS, the Company has consulted with counsel as to the business and legal
aspects of the matter.


NOW, THEREFORE, in consideration of the mutual covenants hereof and for other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto do hereby agree as follows:


 
2

--------------------------------------------------------------------------------

 


AGREEMENT
 
1.   Accuracy of Recitals.  The foregoing recitals are true and correct and are
deemed to be a part of this Agreement.
 
2.           Conveyance.  Simultaneously with the date of this Agreement (the
“Closing Date”), Amerex shall:
 
(i)   Convey to Lender (or its designee) its entire interest in the Real Estate
and all property related thereto and used in connection therewith, whether
personal, real or mixed, subject only to the encumbrances recited herein, it
being understood that such instruments specifically shall negate any intention
to merge the Notes, Deeds of Trust  and other related instruments into the title
conveyed to Lender.  The Real Estate shall be conveyed by special warranty deed
in the forms attached hereto as Exhibit A1, A2 and A3.
 
(ii)  Convey to Lender its interest in the Personal Property pursuant to the
Bill of Sale, Blanket Transfer and Assignment in the form attached hereto as
Exhibit B.  Amerex shall deliver contemporaneously herewith an inventory of all
Personal Property, which list shall be compiled from the existing books and
records maintained in connection therewith;
 
(iii) Assign all of its right, title and interest in all contracts, leases and
agreements (the “Contracts”) identified on Exhibit C pursuant to the Assignment
and Assumption Agreement in the form annexed hereto as Exhibit D.  Amerex shall
deliver contemporaneously herewith a list of all Contracts and all writings
memorializing said Contracts;
 
(iv) Transfer to Lender (or its designee) all books, records, keys and other
property, contracts and documentation relating to the Property (which
information shall be made available to Lender for review prior to the closing)
and from and after such date, turn over control and possession of the Property
to Lender;
 
(v)  Transfer to Lender (or its designee) the Stock, in accordance with the form
of stock transfer agreement attached hereto as Exhibit E ; and
 
(vi) Transfer to Lender (or its designee) exclusive possession and control of
the Property.
 
3.           Absolute Conveyances and Right of Redemption.  The conveyances by
Amerex under this Agreement are intended to be and are acknowledged to effect
absolute conveyances and unconditional transfers all of its interests in the
Property and all rights, titles, interests, income, rents, rent equivalents,
issues, revenues, royalties and profits in connection therewith as of the date
hereof, and are not given as security; provided, however, title to the Property
shall remain subject to the Security Agreement  and Deed of Trust, as
applicable, to the full extent of the Indebtedness and all obligations arising
thereunder.  In the event that, contrary to the foregoing, it is at any time
hereafter determined that Amerex had any equitable and/or statutory rights of
redemption for the Property, then, for the consideration herein set forth,
Amerex hereby sells, transfers and conveys all of such rights to Lender or its
designee and waives for itself any and all equitable or statutory rights of
redemption with respect to the Property.


 
3

--------------------------------------------------------------------------------

 
 
4.           Title Policy.  At the sole expense of Lender, Lender has obtained
one or more ALTA owner’s title commitments (collectively, the “Title
Commitments”) issued by First American Title Insurance Company (the “Title
Company”), showing Amerex to be vested with fee simple title to the Missouri
Real Estate, the Texas Real Estate and the Oklahoma Real Estate; and agreeing to
issue to Lender (or its designee) one or more ALTA owner’s title insurance
policy in an amount designated by Lender (the “Owner’s Policy”).  Amerex shall
execute all documents and deliver all materials reasonably required by the Title
Company to delete the standard exceptions, including the standard exceptions for
parties in possession, mechanic’s liens, status of taxes and assessments,
matters of survey and unrecorded easements, to delete the “gap” exclusion, and
to enable the Title Company to issue the Owner’s Policy without any creditors’
rights exception and with such other endorsements as are contained in the Title
Commitments.  Amerex shall provide evidence reasonably satisfactory to Lender
and the Title Company that all documents executed by each of them on the Closing
Date were duly authorized, executed and delivered, including incumbency of all
signatories to such documents and all documents required by the Title Company to
insure title to the Real Estate is in accordance with the terms of the
Commitment.
 
5.           Representations, Warranties, and Covenants.  Each of Group, Amerex
and Waste Express, jointly and severally, represents, warrants, acknowledges and
covenants as follows:
 
(a)  It has all requisite power and authority to enter into and perform its
obligations under this Agreement and the conveyance documents.  All acts and
other proceedings required to be taken by, or taken on the part of each to
authorize it to carry out this Agreement and consummate the conveyance and other
transactions contemplated herein have been duly and properly taken.
 
(b)  Waste Express hereby ratifies and confirms (i) the Security Agreement,
executed on behalf of Amerex in favor of Lender, granting a first priority
security interest in the Personal Property to secure the Indebtedness; and (ii)
the Missouri Deed of Trust, Security Agreement and Fixture Filing dated November
22, 2005, executed by Amerex on behalf of Waste Express, and recorded in Jackson
County, Missouri on December 16, 2005, as Document Number 2005K0081247, which
grants Lender a first lien on certain land and improvements described therein,
commonly known as 6300 Stadium Drive, Kansas City, Missouri, to secure payment
of the Indebtedness.
 
(c)  Exhibit C contains a list of parties to all leases, contracts, agreements
and other obligations known to the Company relating to the Property and there
are no other such agreements (written or oral), outstanding options to purchase
or other unrecorded agreements, relating to the Property.
 
(d)  No notice of any unresolved violation of any statute, law or ordinance has
been received from any governmental authority having jurisdiction over the
Property, except for those notices reflected in Exhibit D, including the federal
and state tax liens.
 
4

--------------------------------------------------------------------------------


 
(e)  It has not received notice of any condemnation proceedings relating to the
Property.
 
(f)   Except as shown on Exhibit F, Amerex has not sold, assigned, conveyed,
transferred, mortgaged, hypothecated, pledged or encumbered the Property, or any
portion thereof, except for the Deeds of Trust and Security Agreement.
 
(g)  Except as shown on Exhibit G, no construction work has been performed on
the Property or materials supplied for the Property and there is no person or
entity to whom a debt is due for labor or materials in connection with any
improvement thereof within one hundred twenty (120) days prior to the effective
date of the Title Commitment for which a mechanic’s or construction lien could
presently be filed.  Each of Group, Amerex and Waste Express agrees to hold
Lender and/or its designee harmless against any costs, damages and expenses
incurred by Lender and/or its designee, including reasonable attorney’s fees, as
a result of mechanic’s or construction liens by persons, firms or corporations
claiming to have performed work on the Property or supplied materials for the
Property prior to the Closing Date pursuant to authorization from the Company or
the Company’s authorized agents or employees.
 
(h)  The execution and delivery of this Agreement and the performance by it of
all transactions contemplated by this Agreement (including the execution and
delivery of all documents required by this Agreement to be executed and
delivered by it) do not breach any contractual covenants or restrictions between
it and any third party; do not conflict with or violate any provision of its
Articles of Incorporation or By-laws, as each may have been amended to date; do
not create or cause to be created any lien, pledge, mortgage, hypothecation,
deed of trust, charge, claim or encumbrance of any nature whatsoever
(collectively, “Lien”) on the Property, other than those permitted by this
Agreement; do not conflict with any applicable laws or with any applicable
public or private restrictions; do not require any consent or approval of any
public or private authority; will not result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to Amerex or by which any property or asset of
Amerex is bound or affected; and are not threatened with invalidity or
unenforceability by any action, proceeding (including bankruptcy or insolvency
proceedings), investigation pending or threatened by or against it or the
Property.


(i)   The intent of the Company in entering into this Agreement and effecting
the transfer and conveyances contemplated herein is not, and shall not be,
intended to hinder, delay or defraud any creditors of the Company.  The Company
believes that the outstanding indebtedness under the Loan Documents exceeds the
value of the Property, the conveyance documents are not intended as a preference
or fraudulent conveyance as defined in the United States Bankruptcy Code of
1978, as amended (the “Code”), as against any other creditor of the Company.  As
of the date hereof, there is no other person or entity nor any other creditors
whose rights would be prejudiced by such conveyance of the Property by the
Company.  In executing and delivering the conveyance documents, it is the
Company’s intention not to prejudice the rights of any such other creditor; and
the Company is not obligated upon any debt whereby any Lien has been created or
exists against the Property, which Lien is senior to the Lien and security
interests of the Loan Documents given to Lender.  The conveyance of the Property
and the releases described herein are intended by the Company to be, and are
made as, a contemporaneous exchange for new value to the Company, and the
Company has not entered into this Agreement to provide preferential treatment to
Lender or any other creditor.
 
5

--------------------------------------------------------------------------------


 
(j)   This Agreement represents the Company’s efforts to reorganize and
restructure its financial obligations with respect to the Property and the
Indebtedness and therefore the Company agrees that it will not seek relief under
the Code.  The Company further agrees that, should a voluntary or involuntary
bankruptcy be filed by or against any the Company, it will not contest a motion
to dismiss, to abstain or to lift the automatic stay, based upon this Agreement
and the settlement it contemplates.  The Company further acknowledges that the
exercise of any bankruptcy court’s discretion to determine to dismiss or suspend
the proceeding pursuant to 11 U.S.C. § 305(a)(1) is not reviewable by appeal or
otherwise pursuant to the provisions of 11 U.S.C. § 305(c).  The Company hereby
acknowledges and agrees that its representations and agreements set forth in
this paragraph constitute a material inducement for Lender’s acceptance of the
Property from the Company pursuant to this Agreement and that Lender’s
acceptance of the Property is in reliance upon such representations and
agreements.
 
(k)  Each Loan Document and this Agreement are the product and result of arm’s
length negotiations between the parties and no party has exerted or attempted to
exert improper or unlawful pressure or in any way attempted to induce, through
threats or otherwise, the execution of any Loan Document or this Agreement by
any other party to such Loan Document, Stock transfer document, or this
Agreement.  Each term, provision, stipulation, representation, warranty and all
other facts, matters and agreements set forth in, referenced in or otherwise
made a part of any or all of the Loan Documents and this Agreement are the
results of arm’s length bargaining between the parties to the respective
documents.  Without in any way limiting the generality of the foregoing, at all
times during the course of the negotiation surrounding the execution of any Loan
Document or this Agreement, the Company has, to the extent it has deemed
necessary or advisable in its sole discretion, been advised and assisted by
competent legal counsel, that counsel has been present and has actively
participated in the negotiations surrounding the respective documents and that
it has been fully advised by counsel of its choosing of the effect of each term,
provision and stipulation contained within such document. The Company has
conducted such investigation of the facts, circumstances and other matters
surrounding or in any way involving or otherwise material to any term,
conditions, provision or statement contained in the Loan Documents and this
Agreement and the contractual relationships created thereby and all other facts,
matters and circumstances as it, in its sole and absolute discretion, deems
material, and it has not relied upon any facts, statements or representations
made by the Lender or its designee or Lender or its designee’s agents.
 
The representations, warranties, and covenants set forth above in this Section
shall survive the closing of the transactions contemplated by this Agreement.


 
6

--------------------------------------------------------------------------------

 


6.           Reservation of Right to Seek Deficiency.  Lender expressly
reserves, and does not waive, the right to seek judgment for the deficiency owed
on the Indebtedness after disposition of the Property in accordance with this
Agreement and Lender’s rights under the Loan Documents and applicable law.
 
7.           Release.  Each of Group, Amerex and Waste Express hereby releases
and forever discharges the Lender and each and every one of its members,
shareholders, affiliates, related entities, subsidiaries, parent corporations
and their respective agents, officers, executive, employees, predecessors and/or
successors in interest, attorneys, directors and assigns from any and all
matters, claims, charges, demands, damages, causes of action, debts,
liabilities, controversies, judgments, and suits of every kind and nature
whatsoever, foreseen or unforeseen, known or unknown, which have arisen between
the Lender and any such Company entity in connection with any of the Loan
Documents or otherwise relating to the Property, including, without limitation,
those that were or could have been asserted, whether known or unknown.  The
Company agrees not to file suit or otherwise submit any charge, claim,
complaint, grievance or action to any agency, court, organization, or judicial
forum (nor will they permit any person, group of persons, or organization to
take such action on their behalf) against the Lender or any of its related
entities, its successors or assigns arising out of any actions or non-actions
that have occurred to the date of this release of claims with respect to the
Loan Documents.  The Company further agrees that in the event that any person or
entity should bring such a charge, claim, complaint, or action on their behalf,
they hereby waive and forfeit any right to recovery under said claim and will
exercise every good faith effort to have such claim dismissed.
 
8.           Documents to be Provided at Closing.  On or before the Closing
Date, the Amerex shall make, duly execute and deliver to  Lender (or its
designee) the following executed original documents:
 
(a)  Special Warranty Deeds in the forms attached hereto as Exhibit A1, A2 and
A3 (the “Deeds”);
 
(b)  Bill of Sale, Blanket Transfer and Assignment in the form attached hereto
as Exhibit B;
 
(c)  Assignment and Assumption Agreement in the form attached hereto as Exhibit
D;
 
(d)  Stock Transfer Agreement, in the form attached hereto as Exhibit  E; and
 
(e)  Such other documents or instruments reasonably necessary to effectuate the
terms of this Agreement.
 
9.           Proration of Operating Expenses.  Except as otherwise provided for
herein, all operating expenses relating to the Property shall be prorated as of
the Closing Date.
 
10.         Cooperation.  Prior to and at all times following the date on which
Lender accepts title to the Property, the Company agrees to execute and deliver,
or to cause to be executed and delivered, such documents and to do, or cause to
be done, such other acts and things as might reasonably be requested by the
Title Company or any party to this Agreement to assure that the benefits of this
Agreement are realized by the parties.  None of Group, Amerex and Waste Express
shall lease, rent and/or develop the Property or any part thereof or conduct any
gainful activity thereon, without the prior written consent of Lender.  From and
after the date hereof, the Company further covenants and agrees that it will not
place any restrictions, liens, easements, licenses, deeds of trust, mortgages or
other agreements against the title to the Property, and that any such
restriction, easement, license, deed of trust, mortgage or other agreement shall
be void without having first received Lender’s written consent.
 
7

--------------------------------------------------------------------------------


 
11.         No Merger.  The parties acknowledge and agree that the Loan
Documents will remain in full force and effect after the transactions
contemplated by this Agreement have been consummated.  The parties further
acknowledge and agree that the interest of Lender in the Property created by all
of the conveyances provided for herein will not merge with the interest of
Lender in the Property under the Loan Documents.  It is the express intention of
each of the parties that such interests of Lender in the Property will not
merge, but be and remain at all times separate and distinct, notwithstanding any
union of said interest in Lender at any time by purchase, termination or
otherwise and that the liens held by Lender against the Property created by the
Loan Documents will remain at all times valid and continuous against the
Property.
 
12.         Foreclosure Proceedings.  Amerex hereby covenants and agrees that it
will not interfere with or oppose Lender in, and hereby consents to, any:
 
(a)  foreclosure proceedings by court action or otherwise, or any other
proceedings instituted by Lender in connection with realizing upon the security
granted pursuant to the Deeds of Trust and other Loan Documents, including the
right to institute proceedings against Amerex in order to effectuate such
foreclosure; and
 
(b)  action to quiet title which may be instituted by Lender to perfect its
right, title and interest in the Property.
 
Amerex waives the right to a hearing in connection with any such foreclosure
proceeding or other suit or proceedings, and further waives the right to require
sale of the Property in any such suit to be made in parcels.  If the Company
contests Lender’s right to proceed in any suit, in addition to the Company being
liable to Lender or its designee for all damages which Lender may suffer as a
result thereof, the Company acknowledges and agrees that it will be liable to
Lender for all reasonable attorneys’ fees and court costs incurred by Lender in
such suit.  This provision in this section shall survive the closing of the
transactions contemplated in this Agreement.


13.         Disposition of Collateral Governed by UCC.  Each of Group, Amerex
and Waste Express hereby renounces and waives all rights that are waivable under
Article 9 of the Uniform Commercial Code (the “UCC”) of any jurisdiction in
which any of the Property may now or hereafter be located.  Without limiting the
generality of the foregoing, the Company hereby (i) renounces any right to
receive notice of any disposition by Lender, as the secured party of any of the
Property pursuant to Section 9-611 of the UCC, whether such disposition is by
public or private sale under the UCC or otherwise; (ii) waives any rights
relating to compulsory disposition of any of the Property pursuant to Section
9-620 of the UCC; and (iii) consents to Lender’s acceptance of the Property in
partial satisfaction of the Indebtedness.  Each of Group, Amerex, Waste Express
and Lender stipulate and agree that the Company shall be entitled to a credit
against the Indebtedness, in the amount of $14,000,000, representing the fair
market value of the Personal Property, in the event that (i) Lender accepts the
Personal Property as partial satisfaction of the Indebtedness, pursuant to
Section 9-620 of the UCC; or (ii) Lender and/or its designee is the purchaser at
a disposition of the Personal Property, pursuant to Section 9-611 of the
UCC.  Each of Group, Amerex, Waste Express also hereby acknowledges and agrees
that the transactions contemplated by this Agreement shall constitute a
commercially reasonable manner for the disposition of the Property, or any part
thereof.  This provision in this subsection shall survive the closing of the
transactions contemplated in this Agreement.
 
8

--------------------------------------------------------------------------------


 
14.         Revival of Liability.  (a)  To the extent that any payment or
payments made to Lender under this Agreement, the Loan Documents, or any
conveyance of the Property or payment or proceeds of any Property received by
Lender in the reduction of the indebtedness evidenced therein or with respect to
any of the allocations evidenced by this Agreement or any related documents are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, to the Company, to a surety, or any
other person liable for any of the obligations evidenced and/or secured by this
Agreement, the Loan Documents, or any other related documents, whether directly
or indirectly, as a debtor-in-possession or to a receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then the liens created by the Loan Documents against the Property and the
portion of the indebtedness of the Company or such other liable person intended
to have been satisfied by such payment or proceeds hereunder, will be revived
and will continue in full force and effect as if such payment or proceeds had
never been received by Lender.
 
(b)          If, at any time following the Closing Date (i) the Company or any
third-party creditor of the Company undertakes any legal proceeding to rescind
or set aside the conveyance documents; (ii) any representation or warranty of
the Company contained herein shall be untrue or the Company should fail to
comply with any covenant contained herein, or (iii) the Property, or any part
thereof, must be returned by Lender for any reason, including, without
limitation, the insolvency, bankruptcy or reorganization of the Company, Lender
may, at its option, declare this Agreement to be null and void by giving written
notice to that effect to the Company.  In such event, Lender specifically
reserves the right to exercise any right or remedy which was available to Lender
or exercisable by Lender prior to the execution of this Agreement, including
without limitation, any rights or remedies which Lender may have as the holder
of the Note and Deeds of Trust including, without limitation, the right to
commence foreclosure proceedings pursuant to the Deeds of Trust; PROVIDED,
HOWEVER, THAT THE LIMITATION PERIOD FOR ANY SUCH FORECLOSURE, ENFORCEMENT OR
EXERCISE OF OTHER REMEDY FOR PURPOSES OF THE STATUTE OF LIMITATIONS SHALL NOT
COMMENCE TO RUN UNTIL THE DATE UPON WHICH LENDER DECLARES IN WRITING ITS
DECISION TO DECLARE THIS AGREEMENT TO BE NULL AND VOID AND OF NO FORCE AND
EFFECT.


 
9

--------------------------------------------------------------------------------

 
 
15.         Miscellaneous Provisions:  The parties hereto further agree as
follows:
 
(a)  This Agreement shall be binding upon each of Group, Amerex and Waste
Express and Lender and shall inure to the benefit of the heirs, successors, and
assigns of the respective parties hereto.
 
(b)  Whenever notice is required or permitted hereunder, it shall be deemed
effective when delivered by reputable overnight courier or mailed, certified
mail, postage prepaid, to the parties at the following addresses:


If to the Company:
 
Amerex Companies, Inc.
   
Attention: Steven K. Onody
   
1105 N. Peoria Avenue
   
Tulsa, Oklahoma  74106
   
Fax:  (918) 599-0786
     
With a copy to:
 
Moyers, Martin, Santee & Imel, LP
   
c/o James E. Martin
   
401 S. Boston Avenue, Suite 110
   
Tulsa, Oklahoma  74103
     
If to Lender:
 
CAMOFI Master LDC
   
c/o Centrecourt Asset Management LLC
   
Attention: Michael Loew
   
350 Madison Avenue, 8th Floor
   
New York, New York  10017
   
Fax: (646) 758-6751
     
With a copy to:
 
Bryan Cave, LLP
   
Attention:  Michael Royle
   
1200 Main Street, Suite 3500
   
Kansas City, Missouri  64105
   
Fax:  (816) 374-3300

 
(c)  Various representations, warranties, acknowledgments and agreements
contained herein and in documents executed by the Company in conjunction
herewith shall not merge into the Deeds to be delivered hereunder, but shall
survive such delivery;
 
(d)  Lender may foreclose the Deeds of Trust and otherwise pursue its rights and
remedies under the Deeds of Trust and other instruments disclosed herein related
thereto.
 
(e)  Except as otherwise specifically provided herein to the contrary, Lender is
not assuming or accepting any liabilities with respect to the Property and the
Company hereby agrees to defend, hold harmless and indemnify Lender against any
and all claims, causes of action and liabilities which may be asserted or
established against Lender which are beyond the scope of its undertakings under
this Agreement.  No person not a party to this Agreement will be a third party
beneficiary or acquire any rights hereunder.


 
10

--------------------------------------------------------------------------------

 
 
(f)   It is expressly acknowledged by each of Group, Amerex and Waste Express
that all agreements, representations, warranties and acknowledgments contained
herein and in documents executed by the Company in conjunction herewith shall
survive the closing of this transaction and the delivery and recording of any
and all documents given pursuant thereto.  Notwithstanding anything contained
herein or elsewhere to the contrary, nothing contained herein shall preclude
Lender from exercising its rights and remedies for any breach of any such
representation, warranty, acknowledgment or covenant and/or agreement of
indemnification subsequent to closing.
 
(g)  This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute but one and the same instrument.
 
(h)  No amendment to this Agreement shall be binding on either of the parties to
this Agreement unless such amendment is in writing and executed by both parties
hereto.
 
(i)   This Agreement and any claim, controversy or dispute arising under or
related to this Agreement, the relationship of the parties and/or the
interpretation and enforcement of the rights and duties of the parties, and all
transactions hereunder shall be governed by the laws of the State of New York,
without giving effect to its conflict of laws principles. The Company hereby
agrees that it shall bring any action, suit or proceeding (collectively, an
“Action”), relating to or in any manner whatsoever arising out of this
Agreement, exclusively in the Federal or state courts located in the Borough of
Manhattan, New York, and that CAMOFI may bring any Action in any jurisdiction it
deems appropriate, and the Company hereby waives, to the maximum extent
permitted by law, any objection, including any objection based on forum non
conveniens, to the bringing of any such proceeding in such jurisdictions or to
any claim that such venue of the suit, action or proceeding is
improper.  Nothing in this paragraph shall affect or limit any right to serve
process in any other matter permitted by law.  If either party shall commence an
action or proceeding to enforce any provisions of this Agreement, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its attorneys fees and other costs and expenses incurred with the
investigation, preparation and prosecution of any such action or proceeding.
 
(j)   TO THE MAXIMUM EXTENT PERMITTED BY LAW, THE COMPANY AND LENDER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT, THE DEEDS, ANY OF THE DOCUMENTS OF WHICH COPIES ARE
ATTACHED AS EXHIBITS HERETO, ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF EITHER
PARTY OR ANY EXERCISE BY ANY PARTY OF THEIR RESPECTIVE RIGHTS UNDER THIS
AGREEMENT, THE DEEDS, ANY OF THE DOCUMENTS OF WHICH COPIES ARE ATTACHED AS
EXHIBITS HERETO, ANY OTHER LOAN DOCUMENT OR IN ANY WAY RELATING TO THE LOAN OR
THE PROPERTY (INCLUDING, WITHOUT LIMITATION, ANY ACTION TO RESCIND OR CANCEL
THIS AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING THAT THIS AGREEMENT WAS
FRAUDULENTLY INDUCED, COERCED OR IS OTHERWISE  VOID OR VOIDABLE). THIS WAIVER IS
A MATERIAL INDUCEMENT TO LENDER TO ENTER THIS AGREEMENT.


 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement this 24 day
of August, 2009.


[signature page to follow]


 
12

--------------------------------------------------------------------------------

 



   
AMEREX GROUP, INC.
             
/s/ Stephen K. Onody
     
By: Stephen K. Onody
     
Title:  Interim CEO
             
AMEREX COMPANIES, INC.
             
/s/ Stephen K. Onody
     
By: Stephen K. Onody
     
Title:  Interim CEO
             
WASTE EXPRESS, INC.
             
/s/ Stephen K. Onody
     
By: Stephen K. Onody
     
Title:  Interim CEO
             
CAMOFI MASTER LDC
             
/s/Michael Loew
     
By: Michael Loew
     
Title:  General Counsel
             
WES&A HOLDINGS, LLC
             
/s/ Daniel J McLaughlin
     
By: Daniel J McLaughlin
     
Title: Manager
 



 
 

--------------------------------------------------------------------------------

 


EXHIBIT A1
Form of Missouri Special Warranty Deed
 

--------------------------------------------------------------------------------



SPECIAL WARRANTY DEED


THIS SPECIAL WARRANTY DEED, made as of the 24th day of August, 2009, by and
between Amerex Companies, Inc., an Oklahoma corporation (“Grantor”), and WES&A
Holdings, LLC, a Missouri limited liability company (“Grantee”), as designee of
CAMOFI Master LDC, a Cayman Islands limited duration company, c/o Centrecourt
Asset Management, LLC, 350 Madison Avenue, 8th Floor, New York, New York  10017.
 
WITNESSETH: THAT THE GRANTOR, in consideration of the sum of TEN DOLLARS
($10.00) and other good and valuable considerations, to it in hand paid by the
Grantee, the receipt of which is hereby acknowledged, does by these presents
GRANT, BARGAIN AND SELL, CONVEY AND CONFIRM, unto the Grantee, its successors
and assigns, the real property described on Exhibit A hereto.
 
TO HAVE AND TO HOLD the premises aforesaid, with all and singular the rights,
privileges, appurtenances and immunities thereto belonging or in anyway
appertaining, unto the Grantee and unto its successors and assigns forever, the
Grantor herein, for itself and for its successors and assigns, hereby
covenanting that it is lawfully seized of an indefeasible estate in fee in the
premises herein conveyed; that it has good right to convey the same; that the
said premises are free and clear from any encumbrance done or suffered by it;
and that it will, except as hereinabove specifically set forth, warrant and
defend the title of the said premises unto the Grantee and unto its successors
and assigns forever, against the lawful claims and demands of all persons
whomsoever, lawfully claiming the same by, through or under the Grantor.
 
IN WITNESS WHEREOF, the Grantor has caused these presents to be signed by its
duly authorized officer as of the day and year first above written.


 
2

--------------------------------------------------------------------------------

 
 

   
Amerex Companies, Inc.,
   
an Oklahoma corporation
     
(SEAL)
       
By:
     
Its:
 



STATE OF
 
)
 
) SS.
COUNTY OF
 
)

 
On this ___ day of August, 2009, before me, appeared
_____________________________________________________________________________,
to me personally known, who being by me duly sworn, did say that he/she is the
President of Amerex Companies, Inc., an Oklahoma corporation, that the seal
affixed to the foregoing instrument is the corporate seal of the corporation,
that said instrument was signed and sealed on behalf of said corporation by
authority of its Board of Directors, and acknowledged said instrument to be the
free act and deed of said corporation.
 
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notarial seal at
my office in _______________, _______________, the day and year last above
written.



                 
Printed Name:
     
Notary Public in and for
   
said County and State



My Commission Expires:
     

(The Notary Public must type or print his/her name immediately beneath his/her
signature.)


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
Lots 2, 3, 4, 5, 6, 7, 8 and 9, RENICK’S FIRST ADDITION TO LEEDS,  a subdivision
in Kansas City, Jackson County, Missouri.


Exhibit A
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A2


Form of Texas Special Warranty Deed


SPECIAL WARRANTY DEED


THE STATE OF _______________
§
   
§
KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF _________________
§
 



THAT Amerex Companies, Inc., an Oklahoma corporation, (hereinafter referred to
as “Grantor”), for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration to it in hand paid by WES&A
Holdings, LLC, a Missouri limited liability company, (hereinafter referred to as
“Grantee”), as designee of CAMOFI Master LDC, a Cayman Islands limited duration
company, whose mailing address is 305 Madison Avenue, New York, New York  1001
c/o Centrecourt Asset Management LLC, 350 Madison Avenue, 8th Floor, New York,
New York  10017, the receipt and sufficiency of which consideration are hereby
acknowledged, and upon and subject to the exceptions, liens, encumbrances, terms
and provisions hereinafter set forth and described, has GRANTED, BARGAINED, SOLD
and CONVEYED, and by these presents does hereby GRANT, BARGAIN, SELL and CONVEY,
unto Grantee all of the real property situated in Harrison County, Texas,
described on Exhibit A attached hereto and made a part hereof for all purposes,
together with all and singular the rights, benefits, privileges, easements,
tenements, hereditaments and appurtenances thereon or in anywise appertaining
thereto, and together with all improvements located thereon and any right, title
and interest of Grantor in and to adjacent streets, alleys and rights-of-way
(said land, rights, benefits, privileges, easements, tenements, hereditaments,
appurtenances, improvements and interests being hereinafter referred to as the
“Property”).


TO HAVE AND TO HOLD the Property as aforesaid, unto Grantee, its successors and
assigns, forever; and Grantor does hereby bind itself and its successors, to
WARRANT AND FOREVER DEFEND all and singular the Property unto Grantee, its
successors and assigns, against every person whomsoever lawfully claiming or to
claim the same, or any part thereof, by, through or under Grantor, but not
otherwise.


IN WITNESS WHEREOF, this Special Warranty Deed has been executed by Grantor to
be effective as of August 24, 2009.

 
 

--------------------------------------------------------------------------------

 


GRANTOR:
 
Amerex Companies, Inc.
 
By:
 
Name: 
 
Its:
 



THE STATE OF __________
§
 
§
COUNTY OF ____________
§



This instrument was acknowledged before me on August __, 2009, by
______________________, the ____________________________ of Amerex Companies,
Inc., an Oklahoma corporation, on behalf of said corporation.



     
Notary Public in and for the State of __________
         
Printed/Typed Name of Notary
     
My Commission Expires:  _______________________


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
BEING 25.40 acres of land situated in Harrison County, Texas about 17.6 miles
east-northeast of the courthouse in the City of Marshall and also being in the
southeast corner of the C. L. WALL SURVEY Abstract 792. Said 25.40 acres also
are located on the north side of Texas F.M. Road No. 1999 and is part of a 128
acre tract conveyed to Charles D. Trice in a Warranty Deed form Minnie Wisdom
Trice, dated October 6, 1975, and is recorded in Volume 776, Page 33 of the Deed
Records at Harrison County, Texas. Said 25.40 acres of land also being more
particularly described as follows:
 
BEGINNING at a ½” iron rod set for corner in the north R.O.W. line of said F.M.
road, said iron rod also being at the occupied southeast corner of said WALL
SURVEY and the occupied southwest corner of the F.L. MERRIWEATHER SURVEY,
Abstract 476, said iron rod also being in the north line of the FRANCIS O’NEAL
SURVEY, Abstract 528;
 
THENCE 89 deg, 55 min, 41 sec, W., along the north R.O.W. line of said F.M. road
and also along the south occupied line of said WALL SURVEY and the northline of
said O’NEAL SURVEY, 334.18 feet to a wood R.O.W. monument found at the beginning
of a curve;
 
THENCE, along said curve which is concave to the north; and continuing along
said north R.O.W. line, a sub-chord bearing a distance of N. 88 deg. 49 min. 29
sec. W., 186.49 feet to a ½” iron pipe found for corner, said iron pipe also
being the southeast corner of a called 24.54 acre tract conveyed from Charles D.
Trice and wife, Edna G. Trice to Katie Trice Ross and husband, William G. Ross,
Jr., in Warranty Deed dated October 28, 1980 and recorded in Volume 914, Page
147 of said Deed Records;
 
THENCE N. 0 deg. 46 in. E., 1505.65 feet (Deed call 1510.0 feet) along the east
line of said 24.54 acre tract to a 1/4” iron pipe found for corner;
 
THENCE N. 89 deg. 13 min. 52 sec. W., 721.87 feet (Deed call North 89 deg. 15
min. West, 722.2 feet), along the North line of said 24.54 acre tract to a ½”
iron pipe found for corner; i
 
THENCE North 00 deg. 13 min. 52 sec. East, 272.71 feet to a ½” iron rod set in a
new fence corner;
 
THENCE along said new fence the following three (3) bearings and distances;
 
(1) North 89 deg. 05 min. 48 sec. East, 200.16 feet to a ½” iron rod set for
angle point;
 
(2) North 88 deg. 08 min. 35 sec. East, 348.25 foot to a ½” iron rod set for
angle point;
 
(3) South 89 deg. 39 min. 46 sec. East, 652.42 feet to a ½” iron rod set for
corner at a fence corner, said iron rod also being in the occupied West line of
said Wall Survey and the occupied East line of said Merriweather Survey;
 
THENCE South 00 deg. 37 min. 07 sec. East, 1802.85 feet along a fence on the
occupied East line of said Wall Survey and the occupied West line of said
Merriweather Survey to the place of beginning and containing 25.40 acres of
land, more or less.

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A3
 
Oklahoma Special Warranty Deed


SPECIAL WARRANTY DEED


THIS SPECIAL WARRANTY DEED made as of the 24th day of August, 2009, by and
between Amerex Companies, Inc., an Oklahoma corporation, as "Grantor", and WES&A
Holdings, LLC, a Missouri limited liability company, (hereinafter referred to as
“Grantee”), as designee of CAMOFI Master LDC, a Cayman Islands limited duration
company, whose mailing address is 305 Madison Avenue, New York, New York  1001
c/o Centrecourt Asset Management, LLC, 350 Madison Avenue, 8th Floor, New York,
New York  10017.
 
WITNESSETH, that the Grantor, in consideration of the sum of Ten Dollars
($10.00) and other valuable consideration, to it paid does by these presents
SELL AND CONVEY to the GRANTEE, its successors and assigns, all that tract or
parcel of land described in Exhibit A attached hereto and made a part hereof,
together with all buildings and other improvements located thereon, and together
with all appurtenances thereunto belonging, and will warrant title to the same
against the lawful claims of all persons claiming by, through or under Grantor,
but none other.
 
TO HAVE AND TO HOLD said described premises unto Grantee, its successors and
assigns forever.
 
IN WITNESS WHEREOF, this Deed has been executed the day and year first above
written.



 
GRANTOR:
     
Amerex Companies, Inc.
     
By: /s/ Stephen K. Onody
 
Name: Stephen K. Onody
 
Its: Interim CEO


 
 

--------------------------------------------------------------------------------

 


STATE OF _______________, COUNTY OF ______________, SS:


On this ______ day of August, 2009, before me the undersigned, a Notary Public
in and for the County and State aforesaid, personally appeared
_________________________________________________, to me known to be the
identical person who signed the name of the maker thereof to the within and
foregoing instrument as President of Amerex Companies, Inc., an Oklahoma
corporation, and acknowledged to me that he executed the same as his free and
voluntary act and deed, and as the free and voluntary act and deed of said
corporation, for the uses and purposes therein set forth.



     
Notary Public

My Commission Expires:


SEAL

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


A tract of land lying in the E1/2 NWl/4 and in the W1/2 NE1/4 of Section 33,
Township 21 North, Range 19 East of the Indian Base and Meridian, in Mayes
County, Oklahoma, and being more particularly described as follows:


Beginning at the North one quarter corner of said Section 33, also being the
Northwest corner of the W1/2 NEl/4; THENCE East along the North line of said
Section 33, a distance of 1257.3 feet; THENCE South, parallel with the East
boundary of the said Wl/2 NEl/4, a distance of 1316.93 feet, to the North line
of the SW1/4 NEl/4; THENCE East along the North line of the said SW1/4 NEl/4, a
distance of 15 feet; THENCE South, parallel with the East line of the said SW1/4
NEl/4, a distance of 551.5 feet; THENCE Southwesterly on a curve to the right,
having a radius of 843.64 feet, a distance of 783.77 feet; THENCE S. 53° 13’ 47”
W., a distance of 110.51 feet; THENCE Southwesterly on a curve to the left,
having a radius of 611.78 feet, a distance of 44.58 feet, to a point on the
South boundary line of the said SW1/4 NEl/4, said point being 513.48 feet West
of the Southeast corner of the said SW1/4 NEl/4; THENCE West along the South
boundary of the SWl/4 NEl/4, a distance of 807.33 feet, to the Southeast corner
of the E1/2 NWl/4; THENCE West along the South boundary of the El/2 NWl/4, a
distance of 1320.81 feet, to the Southwest corner of the said El/2 NWl/4; THENCE
North along the West Boundary of the E1/2 NWl/4, a distance of 2637.98 feet, to
the Northwest corner of the El/2 NWl/4; THENCE East along the North line of
Section 33, a distance of 1323.3 feet, to the point of beginning. Said tract
contains 155 acres, more or less.


The above described tract includes two landfills located on Tract A and Tract B,
more particularly described as follows:


Landfill Tract A:


Commencing at the 1/2” diameter iron pin designating the Northwest corner of
Section 33, Township 21 North, Range 19 East of the Indian Meridian, Mayes
County, Oklahoma; thence 1323.3 feet due East along a county road; thence 1800
feet due South along the West boundary of the property to a point of beginning
on a property boundary; thence 80 feet due East; thence North 45° 00’ 00” East
for 350 feet; thence 200 feet due East; thence South 30° 00’ 00” East for 300
feet; thence 250 feet due South; thence South 30° 00’ 00” West for 667.05 feet
to the point of interSection with the property line; thence 343.96 feet due West
to the Southwest property corner; thence 840 feet due North to the point of
beginning, said parcel containing approximately 13.10 acres.


Landfill Tract B:


Commencing at the 1/2” diameter iron pin designating the Northwest corner of
Section 33, Township 21 North, Range 19 East of the Indian Meridian, Mayes
County, Oklahoma; thence 1323.3 feet due East along a county road; thence 2640
feet due South along the West boundary of the property; thence 1800 feet due
East along the Southern boundary of the property; thence 180 feet North to a
point of beginning on the West bank of an existing railroad spur; thence 150
feet due West; thence North 200 feet; thence 34.53 feet due East; thence 230.94
feet South 30° 00’ 00 East to the point of beginning, said parcel containing
approximately 0.42 acres.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Form of Bill of Sale
 
Exhibit B
 
 

--------------------------------------------------------------------------------

 
 
BILL OF SALE, BLANKET TRANSFER AND ASSIGNMENT AGREEMENT


KNOW ALL MEN BY THESE PRESENTS, that the assignors identified in the signature
pages hereto (collectively, “Assignor”), for and in consideration of Ten and
No/100ths Dollars ($10.00) to it paid by WES&A Holdings, LLC a Missouri limited
liability company (“Assignee”), as designee of CAMOFI Master LDC, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, does hereby ASSIGN, GRANT, BARGAIN, SELL, TRANSFER, CONVEY,
CONFIRM AND DELIVER unto Assignee all of Assignor’s right, title and interest in
and to the personal property, contracts and interests (the “Personal Property”)
being used in connection with the ownership, use and operation of the real
estate described on Exhibit A attached hereto and improvements thereon and made
a part hereof (the “Property”), including without limitation those items
specifically identified on the schedules attached hereto as Exhibit B, and the
following:
 
A.          All cash, accounts receivable, electronic transfer payments,
security deposits, promissory notes, negotiable instruments, general
intangibles, causes of action and litigation claims;
 
B.          All of Assignor’s right, title, interest, and benefit, if any, in,
to, and under any and all goods, equipment, machinery, appliances, furniture,
furnishings, fixtures, supplies, inventory, tangible and intangible personal
property, and other items, located in, on, upon or under and comprising a part
of the Property, or with respect to any of the Personal Property which is
conveyed hereby; and
 
C.          All of Assignor’s right, title and interest in and to any assignable
or otherwise transferable permits, licenses and other governmental approvals
relating to Assignor’s operations and/or the Property or the Personal Property.
 
D.          All of Assignor’s right, title and interest in and to all warranties
and guarantees relating to the Property or to the Personal Property which is
conveyed hereby.
 
E.           All of Assignor’s right, title and interest in and to all leases or
subleases to which Assignor is a party, and all files, including but not limited
to, correspondence, plans and specifications, revenue and operating expense
books, records and accounts, and any other documents specifically relating to
the operating of the Property.
 
F.           All of Assignor’s right, title and interest in any operating
agreement, franchise agreement, equipment lease and all management, service,
supply and maintenance contracts and agreements with respect to the ownership,
operation, maintenance and administration of the Property or the Personal
Property.
 
G.           All environmental reports, environmental audits, and environmental
studies relating to the Property.

 
 

--------------------------------------------------------------------------------

 

H.          All original drafts and copies of employment agreements, collective
bargaining agreements, pension plans, employee records, and employee documents
of any kind or nature relating to Assignor.
 
I.          Copies of all financial statements relating to Assignor, including
schedules of receivables, payables and deposits.
 
J.          All keys, security cards, lock combinations, and other tangible and
intangible means of gaining access to, and securing, the Property.
 
K.         All contracts, contract rights, warranties, agreements and other
rights relating to the operation of Assignor, including without limitation all
trade names, transferable business licenses, booklets, manuals, signs,
advertising materials, and transferable utility contracts.
 
L.          The proceeds from any claims made or to be made under any property
casualty insurance policies that Assignor maintains with respect to the Property
(the “Policies”), as well as the right, coupled with a power of attorney, to act
on behalf of the named insured under the Policies, to settle and compromise any
such claims made or to be made with respect thereto (collectively, the
“Insurance Claims”).
 
M.          Any excess or unearned premiums that are returned to Assignor after
the date of this Bill of Sale, Blanket Transfer and Assignment Agreement
(collectively, the “Insurance Premiums”).
 
N.          All of the right, title, interest and benefit (including income) of
Assignor, if any, in and to any personal property which is conveyed hereby.
 
Assignor represents and warrants that (i) Assignor is the owner of the Personal
Property, (ii) Assignor has the full right and title thereto and authority to
transfer and dispose of the same, and (iii) the Personal Property is free and
clear of all liens and encumbrances other than liens of CAMOFI Master LDC, and
those liens set forth in Exhibit F, including those federal and state tax
liens.  The Personal Property is hereby assigned and transferred “As-Is”, and
without any warranty or representation as to its condition, fitness for a
particular purpose or as to any other matters concerning the Personal Property.
 
This instrument is executed and delivered and accepted as a sale in lieu of
foreclosure of, and not as additional security for, that certain security
interest granted in that certain Security Agreement dated November 21, 2005 (as
further amended, modified or supplemented from time to time), and evidenced by
UCC-1 Financing Statements filed in connection therewith.  It is the intention
of the Assignor to transfer the absolute title to the Personal Property to the
Assignee free of any equity of redemption by the Assignor.  It is the further
intention of the Assignor and the Assignee that the security interest created by
the above described deed of trust will not merge into the absolute ownership
acquired by the Assignee pursuant to this bill of sale.  No such merger will
occur until such time as the Assignee executes written UCC-3 termination
statements and duly records the same.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Assignor has executed this Bill of Sale, Blanket Transfer
and Assignment Agreement this ___ day of August, 2009.
 
AMEREX COMPANIES, INC.
 
By:
 
Title:
   
WASTE EXPRESS, INC.
 
By:
 
Title:
   
ASSIGNEE:
 
WES&A HOLDINGS, LLC
 
By:
 
Title: 
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
TO BILL OF SALE, BLANKET TRANSFER AND ASSIGNMENT AGREEMENT
 
Missouri locations:


Lots 2, 3, 4, 5, 6, 7, 8 and 9, RENICK’S FIRST ADDITION TO LEEDS,  a subdivision
in Kansas City, Jackson County, Missouri


And


TRACT I:
Lots 10, 11 and 12, EXCEPT the West 8 feet of said Lot 12, RENICK’S FIRST
ADDITION TO LEEDS, a subdivision in Kansas City, Jackson County, Missouri,
according to the recorded plat thereof, and that portion of the vacated alley
which lies North and adjacent to Lot 12.
 
TRACT II:
Lots 15, 16 and 17, RENICK’S FIRST ADDITION, a subdivision in Kansas City,
Jackson County, Missouri, according to the recorded plat thereof, and the North
1/2 of the vacated alley lying South and adjacent to Lot 15.
 
TRACT III:
Lots 13, 14 and the West 8 feet of Lot 12, EXCEPT that part in 37th Street,
RENICK’S FIRST ADDITION, a subdivision in Kansas City, Jackson County, Missouri,
according to the recorded plat thereof, and the South 1/2 of the vacated alley
lying North and adjacent to said premises.
 
NOTE:  A portion of the above described tracts now platted as Tract “I” H.W.R.
1ST ADDITION, a subdivision in Kansas City, Jackson County, Missouri.
 
TRACT IV:
Lots 18 and 19, RENICK’S FIRST ADDITION TO LEEDS, a subdivision in Kansas City,
Jackson County, Missouri.
 
TRACT V:
The East one half of that certain North-South alley, vacated pursuant to City of
Kansas City, Missouri, Ordinance No. 021498, as more fully described therein and
the West boundary line of said vacated alley being contiguous to the East
boundary line of Lots 15, 16, 17, 18, 19, 20, 21, 22 and 23 of RENICK’S FIRST
ADDITION, and the East boundary line of said vacated alley being contiguous to
the West boundary line of Lots 1, 2, 3, 4, 5, 6, 7, 8 and 9 of RENICK’S FIRST
ADDITION, both extending Southward from the South right-of-way line of 36th
Street to the North line of Lot 12, RENICK’S FIRST ADDITION, said vacated
portion extending Southwardly from the North line of Lot 2 to the South line of
Lot 9 of RENICK’S FIRST ADDITION, a subdivision in Kansas City, Jackson County,
Missouri, according to the recorded plat thereof; AND

 
 

--------------------------------------------------------------------------------

 

The North one half of the East-West alley, vacated pursuant to City of Kansas
City, Missouri Ordinance No. 021498, the South boundary line of said vacated
alley being contiguous to the North boundary line of Lots 10, 11 and 12 of
RENICK’S FIRST ADDITION and the North boundary line of said vacated alley being
contiguous to the South boundary line of Lot 9 of RENICK’S FIRST ADDITION,
extending Westerly from the West right-of-way line of Freemont Avenue to a point
on the East boundary line of Lot 15 of RENICK’S FIRST ADDITION, said vacated
portion being adjacent to the South line of Lot 9 of RENICK’S FIRST ADDITION, a
subdivision in Kansas City, Jackson County, Missouri, according to the recorded
plat thereof.
 
Commonly known as 6300 Stadium Drive, Kansas City, Missouri.
 
Arizona location:
 
6965 South Priest Drive, Suite #6, Guadalupe, Arizona  85283
 
Oregon location:
 
Leased facility at 5555 N. Channel Avenue, Portland Oregon
 
Oklahoma locations:
 
1010 & 1105 North Peoria Avenue, Tulsa, Oklahoma  74106
 
And

 
 

--------------------------------------------------------------------------------

 

A tract of land lying in the E1/2 NWl/4 and in the W1/2 NE1/4 of Section 33,
Township 21 North, Range 19 East of the Indian Base and Meridian, in Mayes
County, Oklahoma, and being more particularly described as follows:


Beginning at the North one quarter corner of said Section 33, also being the
Northwest corner of the W1/2 NEl/4; THENCE East along the North line of said
Section 33, a distance of 1257.3 feet; THENCE South, parallel with the East
boundary of the said Wl/2 NEl/4, a distance of 1316.93 feet, to the North line
of the SW1/4 NEl/4; THENCE East along the North line of the said SW1/4 NEl/4, a
distance of 15 feet; THENCE South, parallel with the East line of the said SW1/4
NEl/4, a distance of 551.5 feet; THENCE Southwesterly on a curve to the right,
having a radius of 843.64 feet, a distance of 783.77 feet; THENCE S. 53° 13’ 47”
W., a distance of 110.51 feet; THENCE Southwesterly on a curve to the left,
having a radius of 611.78 feet, a distance of 44.58 feet, to a point on the
South boundary line of the said SW1/4 NEl/4, said point being 513.48 feet West
of the Southeast corner of the said SW1/4 NEl/4; THENCE West along the South
boundary of the SWl/4 NEl/4, a distance of 807.33 feet, to the Southeast corner
of the E1/2 NWl/4; THENCE West along the South boundary of the El/2 NWl/4, a
distance of 1320.81 feet, to the Southwest corner of the said El/2 NWl/4; THENCE
North along the West Boundary of the E1/2 NWl/4, a distance of 2637.98 feet, to
the Northwest corner of the El/2 NWl/4; THENCE East along the North line of
Section 33, a distance of 1323.3 feet, to the point of beginning. Said tract
contains 155 acres, more or less.


The above described tract includes two landfills located on Tract A and Tract B,
more particularly described as follows:


Landfill Tract A:


Commencing at the 1/2” diameter iron pin designating the Northwest corner of
Section 33, Township 21 North, Range 19 East of the Indian Meridian, Mayes
County, Oklahoma; thence 1323.3 feet due East along a county road; thence 1800
feet due South along the West boundary of the property to a point of beginning
on a property boundary; thence 80 feet due East; thence North 45° 00’ 00” East
for 350 feet; thence 200 feet due East; thence South 30° 00’ 00” East for 300
feet; thence 250 feet due South; thence South 30° 00’ 00” West for 667.05 feet
to the point of interSection with the property line; thence 343.96 feet due West
to the Southwest property corner; thence 840 feet due North to the point of
beginning, said parcel containing approximately 13.10 acres.


Landfill Tract B:


Commencing at the 1/2” diameter iron pin designating the Northwest corner of
Section 33, Township 21 North, Range 19 East of the Indian Meridian, Mayes
County, Oklahoma; thence 1323.3 feet due East along a county road; thence 2640
feet due South along the West boundary of the property; thence 1800 feet due
East along the Southern boundary of the property; thence 180 feet North to a
point of beginning on the West bank of an existing railroad spur; thence 150
feet due West; thence North 200 feet; thence 34.53 feet due East; thence 230.94
feet South 30° 00’ 00 East to the point of beginning, said parcel containing
approximately 0.42 acres.
 
Texas locations:
 
BEING 25.40 acres of land situated in Harrison County, Texas about 17.6 miles
east-northeast of the courthouse in the City of Marshall and also being in the
southeast corner of the C. L. WALL SURVEY Abstract 792. Said 25.40 acres also
are located on the north side of Texas F.M. Road No. 1999 and is part of a 128
acre tract conveyed to Charles D. Trice in a Warranty Deed form Minnie Wisdom
Trice, dated October 6, 1975, and is recorded in Volume 776, Page 33 of the Deed
Records at Harrison County, Texas. Said 25.40 acres of land also being more
particularly described as follows:

 
 

--------------------------------------------------------------------------------

 
 
BEGINNING at a ½” iron rod set for corner in the north R.O.W. line of said F.M.
road, said iron rod also being at the occupied southeast corner of said WALL
SURVEY and the occupied southwest corner of the F.L. MERRIWEATHER SURVEY,
Abstract 476, said iron rod also being in the north line of the FRANCIS O’NEAL
SURVEY, Abstract 528;
 
THENCE 89 deg, 55 min, 41 sec, W., along the north R.O.W. line of said F.M. road
and also along the south occupied line of said WALL SURVEY and the northline of
said O’NEAL SURVEY, 334.18 feet to a wood R.O.W. monument found at the beginning
of a curve;
 
THENCE, along said curve which is concave to the north; and continuing along
said north R.O.W. line, a sub-chord bearing a distance of N. 88 deg. 49 min. 29
sec. W., 186.49 feet to a ½” iron pipe found for corner, said iron pipe also
being the southeast corner of a called 24.54 acre tract conveyed from Charles D.
Trice and wife, Edna G. Trice to Katie Trice Ross and husband, William G. Ross,
Jr., in Warranty Deed dated October 28, 1980 and recorded in Volume 914, Page
147 of said Deed Records;
 
THENCE N. 0 deg. 46 in. E., 1505.65 feet (Deed call 1510.0 feet) along the east
line of said 24.54 acre tract to a 1/4” iron pipe found for corner;
 
THENCE N. 89 deg. 13 min. 52 sec. W., 721.87 feet (Deed call North 89 deg. 15
min. West, 722.2 feet), along the North line of said 24.54 acre tract to a ½”
iron pipe found for corner; i
 
THENCE North 00 deg. 13 min. 52 sec. East, 272.71 feet to a ½” iron rod set in a
new fence corner;
 
THENCE along said new fence the following three (3) bearings and distances;
 
(1) North 89 deg. 05 min. 48 sec. East, 200.16 feet to a ½” iron rod set for
angle point;
 
(2) North 88 deg. 08 min. 35 sec. East, 348.25 foot to a ½” iron rod set for
angle point;
 
(3) South 89 deg. 39 min. 46 sec. East, 652.42 feet to a ½” iron rod set for
corner at a fence corner, said iron rod also being in the occupied West line of
said Wall Survey and the occupied East line of said Merriweather Survey;
 
THENCE South 00 deg. 37 min. 07 sec. East, 1802.85 feet along a fence on the
occupied East line of said Wall Survey and the occupied West line of said
Merriweather Survey to the place of beginning and containing 25.40 acres of
land, more or less.
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
TO BILL OF SALE, BLANKET TRANSFER AND ASSIGNMENT AGREEMENT
 
Schedules of Personal Property
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
List of Contracts, Leases and Agreements
 
Real Estate Leases
 
Lease Agreement dated December 30, 2005, between CDI Properties and Amerex
Companies, Inc., with respect to 1010 & 1105 North Peoria, Tulsa OK  74106.
 
Commercial Lease dated June 12, 2009, between MS Guadalupe, L.L.C. and Amerex
Companies, Inc., with respect to 6965 South Priest Drive, #6, Guadalupe,
AZ  85283.
 
Tenancy Agreement dated January 1, 2006, between Cascade General, Inc. and
Amerex Environmental Solutions, Inc., with respect to certain property located
at 5555 N. Channel Avenue, Portland Oregon
 
Equipment Leases
 
Equipment Lease Agreement No. 625L133 between XTRA Lease, LLC and Amerex
Companies, Inc.
 
Master Lease Schedule No. 3677332007-10-15, between DaimlerChrysler Truck
Financial and Amerex Companies, Inc.
 
Installment Sale Contract dated March 28, 2008, between Caterpillar Financial
Services Corp. and Environmental Remediation Specialists, Inc.
 
Month-to month lease for 2 PU Trucks, Tulsa
 
Month-to-month lease for 1 PU Truck, Phoenix
 
Week-to week lease for box trucks and sleepers
 
Copies Leases with Preferred Business Systems/DotCom Leasing/Copy World Business
Solutions
 
Insurance Policies
 
Property
Travelers
 
General Liability
Westchester Surplus Lines
 
Workers Comp
XL (thru 4/24/09)
New policies not
available
Umbrella
Westchester Surplus Lines
 
Pollution-ERS
Westchester Surplus Lines
 
Pollution-WE
Westchester Surplus Lines
Amerex Co on policy
D & O-Primary
Navigators Insurance Company
 
D & O-$2M Excess
Carolina Casualty
 


 
Exhibit C

--------------------------------------------------------------------------------

 

EXHIBIT D
 
Form of Assignment and Assumption Agreement
 
 
Exhibit E

--------------------------------------------------------------------------------

 

ASSIGNMENT AND ASSUMPTION AGREEMENT


KNOW ALL MEN BY THESE PRESENTS, that the assignors identified in the signature
pages hereto (collectively, “Assignor”), for and in consideration of Ten and
No/100ths Dollars ($10.00) to it paid by WES&A Holdings, LLC, a Missouri limited
liability company, as designee of CAMOFI Master LDC, a Cayman Islands limited
duration company (“Assignee”), and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, does hereby ASSIGN,
GRANT, BARGAIN, SELL, TRANSFER, CONVEY, CONFIRM AND DELIVER unto Assignee all of
Assignor’s right, title and interest in and to the personal property, contracts
and interests (“Personal Property”), being used in connection with the
ownership, use and operation of the real estate and improvements described on
Exhibit A attached hereto and made a part hereof (the “Property”), including,
without limitation the following those items specifically identified on Exhibit
B attached hereto and made a part hereof, and the following:
 
1.           All of Assignor’s right, title and interest in and to any
assignable or otherwise transferable permits, licenses and other governmental
approvals relating to Assignor’s operations and/or the Property or the Personal
Property.
 
2.           All of Assignor’s right, title and interest in and to all
warranties and guarantees relating to the Property or to the Personal Property
which is conveyed hereby.
 
3.           All of Assignor’s right, title and interest in and to all leases or
subleases to which Assignor is a party, and all files, including but not limited
to, correspondence, plans and specifications, revenue and operating expense
books, records and accounts, and any other documents specifically relating to
the operating of the Property.
 
4.           All of Assignor’s right, title and interest in any operating
agreement, franchise agreement, equipment lease and all management, service,
supply and maintenance contracts and agreements with respect to the ownership,
operation, maintenance and administration of the Property or the Personal
Property.
 
5.           All contracts, contract rights, warranties, agreements and other
rights relating to the operation of Assignor, including without limitation all
trade names, transferable business licenses, booklets, manuals, signs,
advertising materials, and transferable utility contracts.
 
Assignor has the full right and title thereto and authority to transfer and
dispose of the same.
 
Assignor and Assignee each agree that at any time and from time to time, upon
the request of the other party, to execute and deliver all further required
documents and provide any reasonably required information to effectuate the
transfer and assumption of the Personal Property to Assignee.

 
 

--------------------------------------------------------------------------------

 

This Assignment and Assumption Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.


This Assignment and Assumption Agreement may be executed in any number of
counterparts and by any party hereto on a separate counterpart, each of which
when so executed and delivered shall be deemed an original and all of which
taken together shall constitute but one and the same instrument.
 
IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment and
Assumption Agreement as of this 24th day of August, 2009.
 
ASSIGNOR:
 
AMEREX COMPANIES, INC.
   
By:
           
Title: 
           
   
WASTE EXPRESS, INC.
   
By:
           
Title:
           
   
ASSIGNEE:
 
WES&A HOLDINGS, LLC
   
By:
           
Title:
           


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A TO ASSIGNMENT AND ASSUMPTION AGREEMENT
 
Missouri locations:


Lots 2, 3, 4, 5, 6, 7, 8 and 9, RENICK’S FIRST ADDITION TO LEEDS,  a subdivision
in Kansas City, Jackson County, Missouri


And


TRACT I:
Lots 10, 11 and 12, EXCEPT the West 8 feet of said Lot 12, RENICK’S FIRST
ADDITION TO LEEDS, a subdivision in Kansas City, Jackson County, Missouri,
according to the recorded plat thereof, and that portion of the vacated alley
which lies North and adjacent to Lot 12.
 
TRACT II:
Lots 15, 16 and 17, RENICK’S FIRST ADDITION, a subdivision in Kansas City,
Jackson County, Missouri, according to the recorded plat thereof, and the North
1/2 of the vacated alley lying South and adjacent to Lot 15.
 
TRACT III:
Lots 13, 14 and the West 8 feet of Lot 12, EXCEPT that part in 37th Street,
RENICK’S FIRST ADDITION, a subdivision in Kansas City, Jackson County, Missouri,
according to the recorded plat thereof, and the South 1/2 of the vacated alley
lying North and adjacent to said premises.
 
NOTE:  A portion of the above described tracts now platted as Tract “I” H.W.R.
1ST ADDITION, a subdivision in Kansas City, Jackson County, Missouri.
 
TRACT IV:
Lots 18 and 19, RENICK’S FIRST ADDITION TO LEEDS, a subdivision in Kansas City,
Jackson County, Missouri.
 
TRACT V:
The East one half of that certain North-South alley, vacated pursuant to City of
Kansas City, Missouri, Ordinance No. 021498, as more fully described therein and
the West boundary line of said vacated alley being contiguous to the East
boundary line of Lots 15, 16, 17, 18, 19, 20, 21, 22 and 23 of RENICK’S FIRST
ADDITION, and the East boundary line of said vacated alley being contiguous to
the West boundary line of Lots 1, 2, 3, 4, 5, 6, 7, 8 and 9 of RENICK’S FIRST
ADDITION, both extending Southward from the South right-of-way line of 36th
Street to the North line of Lot 12, RENICK’S FIRST ADDITION, said vacated
portion extending Southwardly from the North line of Lot 2 to the South line of
Lot 9 of RENICK’S FIRST ADDITION, a subdivision in Kansas City, Jackson County,
Missouri, according to the recorded plat thereof; AND
 

 
 

--------------------------------------------------------------------------------

 

The North one half of the East-West alley, vacated pursuant to City of Kansas
City, Missouri Ordinance No. 021498, the South boundary line of said vacated
alley being contiguous to the North boundary line of Lots 10, 11 and 12 of
RENICK’S FIRST ADDITION and the North boundary line of said vacated alley being
contiguous to the South boundary line of Lot 9 of RENICK’S FIRST ADDITION,
extending Westerly from the West right-of-way line of Freemont Avenue to a point
on the East boundary line of Lot 15 of RENICK’S FIRST ADDITION, said vacated
portion being adjacent to the South line of Lot 9 of RENICK’S FIRST ADDITION, a
subdivision in Kansas City, Jackson County, Missouri, according to the recorded
plat thereof.
 
Commonly known as 6300 Stadium Drive, Kansas City, Missouri.
 
Arizona location:
 
6965 South Priest Drive, Suite #6, Guadalupe, Arizona  85283
 
Oregon location:
 
Leased facility at 5555 N. Channel Avenue, Portland Oregon
 
Oklahoma locations:
 
1010 & 1105 North Peoria Avenue, Tulsa, Oklahoma  74106
 
And
 
 
 

--------------------------------------------------------------------------------

 

A tract of land lying in the E1/2 NWl/4 and in the W1/2 NE1/4 of Section 33,
Township 21 North, Range 19 East of the Indian Base and Meridian, in Mayes
County, Oklahoma, and being more particularly described as follows:


Beginning at the North one quarter corner of said Section 33, also being the
Northwest corner of the W1/2 NEl/4; THENCE East along the North line of said
Section 33, a distance of 1257.3 feet; THENCE South, parallel with the East
boundary of the said Wl/2 NEl/4, a distance of 1316.93 feet, to the North line
of the SW1/4 NEl/4; THENCE East along the North line of the said SW1/4 NEl/4, a
distance of 15 feet; THENCE South, parallel with the East line of the said SW1/4
NEl/4, a distance of 551.5 feet; THENCE Southwesterly on a curve to the right,
having a radius of 843.64 feet, a distance of 783.77 feet; THENCE S. 53° 13’ 47”
W., a distance of 110.51 feet; THENCE Southwesterly on a curve to the left,
having a radius of 611.78 feet, a distance of 44.58 feet, to a point on the
South boundary line of the said SW1/4 NEl/4, said point being 513.48 feet West
of the Southeast corner of the said SW1/4 NEl/4; THENCE West along the South
boundary of the SWl/4 NEl/4, a distance of 807.33 feet, to the Southeast corner
of the E1/2 NWl/4; THENCE West along the South boundary of the El/2 NWl/4, a
distance of 1320.81 feet, to the Southwest corner of the said El/2 NWl/4; THENCE
North along the West Boundary of the E1/2 NWl/4, a distance of 2637.98 feet, to
the Northwest corner of the El/2 NWl/4; THENCE East along the North line of
Section 33, a distance of 1323.3 feet, to the point of beginning. Said tract
contains 155 acres, more or less.


The above described tract includes two landfills located on Tract A and Tract B,
more particularly described as follows:


Landfill Tract A:


Commencing at the 1/2” diameter iron pin designating the Northwest corner of
Section 33, Township 21 North, Range 19 East of the Indian Meridian, Mayes
County, Oklahoma; thence 1323.3 feet due East along a county road; thence 1800
feet due South along the West boundary of the property to a point of beginning
on a property boundary; thence 80 feet due East; thence North 45° 00’ 00” East
for 350 feet; thence 200 feet due East; thence South 30° 00’ 00” East for 300
feet; thence 250 feet due South; thence South 30° 00’ 00” West for 667.05 feet
to the point of interSection with the property line; thence 343.96 feet due West
to the Southwest property corner; thence 840 feet due North to the point of
beginning, said parcel containing approximately 13.10 acres.


Landfill Tract B:


Commencing at the 1/2” diameter iron pin designating the Northwest corner of
Section 33, Township 21 North, Range 19 East of the Indian Meridian, Mayes
County, Oklahoma; thence 1323.3 feet due East along a county road; thence 2640
feet due South along the West boundary of the property; thence 1800 feet due
East along the Southern boundary of the property; thence 180 feet North to a
point of beginning on the West bank of an existing railroad spur; thence 150
feet due West; thence North 200 feet; thence 34.53 feet due East; thence 230.94
feet South 30° 00’ 00 East to the point of beginning, said parcel containing
approximately 0.42 acres.
 
Texas locations:
 
BEING 25.40 acres of land situated in Harrison County, Texas about 17.6 miles
east-northeast of the courthouse in the City of Marshall and also being in the
southeast corner of the C. L. WALL SURVEY Abstract 792. Said 25.40 acres also
are located on the north side of Texas F.M. Road No. 1999 and is part of a 128
acre tract conveyed to Charles D. Trice in a Warranty Deed form Minnie Wisdom
Trice, dated October 6, 1975, and is recorded in Volume 776, Page 33 of the Deed
Records at Harrison County, Texas. Said 25.40 acres of land also being more
particularly described as follows:
 
 
 

--------------------------------------------------------------------------------

 

BEGINNING at a ½” iron rod set for corner in the north R.O.W. line of said F.M.
road, said iron rod also being at the occupied southeast corner of said WALL
SURVEY and the occupied southwest corner of the F.L. MERRIWEATHER SURVEY,
Abstract 476, said iron rod also being in the north line of the FRANCIS O’NEAL
SURVEY, Abstract 528;
 
THENCE 89 deg, 55 min, 41 sec, W., along the north R.O.W. line of said F.M. road
and also along the south occupied line of said WALL SURVEY and the northline of
said O’NEAL SURVEY, 334.18 feet to a wood R.O.W. monument found at the beginning
of a curve;
 
THENCE, along said curve which is concave to the north; and continuing along
said north R.O.W. line, a sub-chord bearing a distance of N. 88 deg. 49 min. 29
sec. W., 186.49 feet to a ½” iron pipe found for corner, said iron pipe also
being the southeast corner of a called 24.54 acre tract conveyed from Charles D.
Trice and wife, Edna G. Trice to Katie Trice Ross and husband, William G. Ross,
Jr., in Warranty Deed dated October 28, 1980 and recorded in Volume 914, Page
147 of said Deed Records;
 
THENCE N. 0 deg. 46 in. E., 1505.65 feet (Deed call 1510.0 feet) along the east
line of said 24.54 acre tract to a 1/4” iron pipe found for corner;
 
THENCE N. 89 deg. 13 min. 52 sec. W., 721.87 feet (Deed call North 89 deg. 15
min. West, 722.2 feet), along the North line of said 24.54 acre tract to a ½”
iron pipe found for corner; i
 
THENCE North 00 deg. 13 min. 52 sec. East, 272.71 feet to a ½” iron rod set in a
new fence corner;
 
THENCE along said new fence the following three (3) bearings and distances;
 
(1) North 89 deg. 05 min. 48 sec. East, 200.16 feet to a ½” iron rod set for
angle point;
 
(2) North 88 deg. 08 min. 35 sec. East, 348.25 foot to a ½” iron rod set for
angle point;
 
(3) South 89 deg. 39 min. 46 sec. East, 652.42 feet to a ½” iron rod set for
corner at a fence corner, said iron rod also being in the occupied West line of
said Wall Survey and the occupied East line of said Merriweather Survey;
 
THENCE South 00 deg. 37 min. 07 sec. East, 1802.85 feet along a fence on the
occupied East line of said Wall Survey and the occupied West line of said
Merriweather Survey to the place of beginning and containing 25.40 acres of
land, more or less.
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B TO ASSIGNMENT AND ASSUMPTION AGREEMENT
 
Real Estate Leases
 
Lease Agreement dated December 30, 2005, between CDI Properties and Amerex
Companies, Inc., with respect to 1010 & 1105 North Peoria, Tulsa OK  74106.
 
Commercial Lease dated June 12, 2009, between MS Guadalupe, L.L.C. and Amerex
Companies, Inc., with respect to 6965 South Priest Drive, #6, Guadalupe,
AZ  85283.
 
Tenancy Agreement dated January 1, 2006, between Cascade General, Inc. and
Amerex Environmental Solutions, Inc., with respect to certain property located
at 5555 N. Channel Avenue, Portland Oregon
 
Equipment Leases
 
Equipment Lease Agreement No. 625L133 between XTRA Lease, LLC and Amerex
Companies, Inc.
 
Master Lease Schedule No. 3677332007-10-15, between DaimlerChrysler Truck
Financial and Amerex Companies, Inc.
 
Installment Sale Contract dated March 28, 2008, between Caterpillar Financial
Services Corp. and Environmental Remediation Specialists, Inc.
 
Month-to month lease for 2 PU Trucks, Tulsa
 
Month-to-month lease for 1 PU Truck, Phoenix
 
Week-to week lease for box trucks and sleepers
 
Copies Leases with Preferred Business Systems/DotCom Leasing/Copy World Business
Solutions
 
Insurance Policies
 
Property
Travelers
 
General Liability
Westchester Surplus Lines
 
Workers Comp
XL (thru 4/24/09)
New policies not
available
Umbrella
Westchester Surplus Lines
 
Pollution-ERS
Westchester Surplus Lines
 
Pollution-WE
Westchester Surplus Lines
Says Amerex Cos on
policy
D & O-Primary
Navigators Insurance Company
 
D & O-$2M Excess
Carolina Casualty
 


 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
Stock Transfer Agreement
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
Permitted Encumbrances
 
 
Exhibit F

--------------------------------------------------------------------------------

 

EXHIBIT G
 
Work Performed or Materials Supplied to the Property
 
NONE
 
 
Exhibit G

--------------------------------------------------------------------------------

 
 